   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.1 Filed 02/08/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


GERRIT’S BRANDS, INC.,
a Florida Corporation and
GERRIT J. VERBURG CO.,
a Michigan Corporation,

            Plaintiffs,
                                                Case No. ______________
-vs-

SUN VALLEY RAISINS, INC.,
a California Corporation,

          Defendant.
__________________________________________________________________

ARNOLD S. WEINTRAUB (P22127)
THE WEINTRAUB GROUP, P.L.C.
Attorneys for Plaintiff
24901 Northwestern Hwy., Suite 311
Southfield, MI 48075
(248) 809-2005
aweintraub@weintraubgroup.com

__________________________________________________________________


 DECLARATORY JUDGMENT ACTION FOR NON-ABANDONMENT,
 TRADEMARK INFRINGEMENT, TORTIOUS INTERFERENCE WITH
  BUSINESS AND UNFAIR TRADE PRACTICES AND REQUEST FOR
                   INJUNCTIVE RELIEF


       NOW COME the Plaintiffs, GERRIT’S BRANDS, INC. and GERRIT J.

VERBURG CO., by and through their Attorneys, THE WEINTRAUB GROUP,
                                  Page 1 of 9
   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.2 Filed 02/08/21 Page 2 of 9




P.L.C. and ARNOLD S. WEINTRAUB, and for their Complaint against

Defendant, SUN VALLEY RAISINS, INC., states the following:

                          NATURE OF THE ACTION

      1.     This action arises under the laws of the United States and, in

particular, 28 U.S.C. §2201, 15 U.S.C. §1052(e)(1), 15 U.S.C. §1114, 15 USC

§1117 and 15 U.S.C. §1125(a) as well as the laws of the State of Michigan.

      2.    Jurisdiction is proper in this district pursuant to 28 U.S.C. §1338.

      3.    Venue is proper pursuant to 28 U.S.C. §1391 and 28 U.S.C. §1167(a).

                                 THE PARTIES

      4.    The Plaintiff, GERRIT’S BRANDS, INC., is a Florida corporation

with its registered address at 9 Island Avenue, Unit 1515, Miami Beach, Florida

33139.

      5.    Plaintiff, GERRIT J. VERBURG CO., is a Michigan corporation with

its registered address at 12238 Germany Road, Fenton, Michigan 48430.

      6.    Plaintiff, Gerrit’s Brands, Inc., is the owner of various trademarks,

both registered and at common law, as well as copyrights for various comestibles,

including licorice, chocolates, mints, chewing gum and their packaging.

      7.    Plaintiff, Gerrit’s Brands, Inc., is also the owner of a pending U.S.

Trademark Applications for “Teaberry,” “Gerrit’s Teaberry” and “Gerrit’s

Teaberry” & Design for chewing gum (Exhibit A).


                                     Page 2 of 9
   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.3 Filed 02/08/21 Page 3 of 9




      8.     Plaintiff, Gerrit J. Verburg Co. is a related party to Plaintiff, Gerrit’s

Brands, Inc. which sells and distributes the comestibles under the brands owned by

Gerrit’s Brands, Inc.

      9.     The Defendant, SUN VALLEY RAISINS, INC. is a California

corporation, having a principal place of business at 95 S. Hughes Avenue, Fresno,

California 93706.

      10.    Defendant is the owner, by an unrecorded assignment from First

Source, LLC, in and to certain trademarks, including U.S. Registration No.

0638559 (hereinafter referred to as ‘559) for “Teaberry,” which is identified as

being for chewing gum (Exhibit B).

      11.    Defendant holds itself as a large supplier of raisins in the United

States (Exhibit C).

      12.    Upon information and belief, Defendant conducts business in the State

of Michigan by having its products distributed through USDA facilities.



                           FACTUAL BACKGROUND

      13.    Plaintiffs hereby reallege Paragraphs 1 through 12 as if set forth in full

herein.

      14.    Beginning in about 2013, Plaintiffs became aware that Teaberry gum

was no longer being offered for sale by First Source, LLC, the predecessor in


                                       Page 3 of 9
   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.4 Filed 02/08/21 Page 4 of 9




interest to Sun Valley Raisins, Inc. Internet research shows that at least as of 2020,

Teaberry gum was no longer being manufactured and sold (Exhibit D).

      15.      As a consequence, Plaintiff, Gerrit’s Brands, Inc., filed an application

to register the mark “Teaberry” for chewing gum (See Exhibit A).

      16.      When such application was refused on the basis that the word

“teaberry” describes a function of the product, it was deemed not registerable

(Exhibit E).

      17.      Subsequent to its initial application, Plaintiff, Gerrit’s Brands, Inc.,

filed two additional trademark applications - one for “Gerrit’s Teaberry” and the

other for “Gerrit’s Teaberry” and design (See Exhibit A).

      18.      In connection with Plaintiff’s original application, the Examiner

issued a second office action, citing the ‘559 Registration in addition to the

“functional” rejection as the basis for refusing registration.

      19.      Upon Plaintiffs’ knowledge of Teaberry gum no longer being

produced, it undertook the manufacture of such and began offering teaberry

flavored chewing gum for sale on or about January 1, 2021.

      20.      On or about February 5, 2021, Plaintiff, Gerrit’s Brands, Inc., as well

as at least one of its customers, received a communication from a law firm

indicating that the sale of Gerrit’s Teaberry chewing gum would constitute an

infringement of the aforementioned trademark registration (Exhibit F).


                                        Page 4 of 9
   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.5 Filed 02/08/21 Page 5 of 9




                             COUNT I
          THE REGISTRATION WAS VOID IN THE FIRST INSTANCE
                     AND SHOULD BE CANCELLED

      21.    Plaintiffs hereby reallege Paragraphs 1 through 20 as if fully set forth

herein.

      22.    In accordance with 15 U.S.C. §1052 (e)(1), a trademark cannot be

registered if it describes a feature/ingredient/characteristic of the goods. The mark

“Teaberry” describes the flavor of registrant’s chewing gum. “Teaberry” is

another name for wintergreen, which describes Defendant’s chewing gum

(Exhibit G).

      23.    At the time of the original registration, Registrant’s, predecessor in

interest knew or should have known that teaberry was synonymous with

wintergreen but failed to bring it to the attention of the examiner.

      24.    Registrant and its predecessors in interest have perpetuated the false

‘559 registration, knowing that the mark was functional, with renewals even

though the application should have been refused ab initio.

      25.    Since 15 U.S.C. §1052 (e)(1) bars registration of a flavor, Defendant’s

registration is invalid and void.

      26.    Because the mark is functional, the registration is unenforceable and

is in violation of 15 U.S.C. §1064(3) and should be cancelled.




                                       Page 5 of 9
   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.6 Filed 02/08/21 Page 6 of 9




                            COUNT II
               REGISTRANT HAS ABANDONED THE MARK

       27.   Plaintiffs hereby reallege Paragraphs 1 through 26 as if fully set forth

herein.

       28.   Upon information and belief, since at least 2013, Registrant and/or its

predecessors in interest, have abandoned the mark in connection with chewing

gum.

       29.   Upon information and belief, it has been widely known throughout the

industry that Teaberry gum is not available and is no longer being manufactured.

       30.   A review of the Internet shows that at least as of 2020, Teaberry gum

was not available and manufacture ceased (See Exhibit D).

       31.   Due to the long period of nonuse of the mark, the registration has

become abandoned and is subject to cancellation pursuant to 15 U.S.C. §1064(3).

                            COUNT III
                  COMMON LAW UNFAIR COMPETITION


       32.   Plaintiffs hereby reallege Paragraphs 1 through 31 as if fully set forth

herein.

       33.   By using its presumptively invalid registration, Defendant has

undertaken willful and purposeful actions to impose economic hardship on the

Plaintiffs, seeking to subdue them and force them to withdraw their rightful



                                      Page 6 of 9
   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.7 Filed 02/08/21 Page 7 of 9




marketing and sales of Gerrit’s Teaberry chewing gum and to compel it to

acquiesce to this.

        34.   This overt activity by Defendant is in violation of the Unfair

Competition Laws of the State of Michigan.

        35.   Plaintiffs have been damaged in an amount as yet to be determined.

        36.   Plaintiffs have no adequate remedy at law and, unless Defendant is

enjoined from continuing its unauthorized usage of “Teaberry” in connection with

chewing gum, it will continue to cause Plaintiff to suffer substantial irreparable

harm.

                        COUNT IV
    TORTIOUS INTERFERENCE WITH A BUSINESS OPPORTUNITY
                    UNDER MCL 445.903


        37.   Plaintiffs hereby reallege Paragraphs 1 through 36 as if fully set forth

herein.

        38.   On or about February 8, 2021, Defendant, Sun Valley Raisins, Inc.,

through its counsel, communicated allegations of trademark infringement to, not

only Plaintiffs, but also Plaintiffs’ customers.

        39.   This communication accused Plaintiffs and their customers of

trademark infringement and threatened litigation and an indication that damages

would be sought, all the while knowing that the registration was invalid and/or

abandoned.
                                       Page 7 of 9
   Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.8 Filed 02/08/21 Page 8 of 9




      40.    In view of Defendant’s stated attempt to monopolize the mark

“Teaberry,” if successful, such action precludes Plaintiffs’ ability to enjoy the

fruits of its efforts. Such action is in direct violation of the laws of the State of

Michigan and, in particular, MCL §445.903(1)(a) and (c).

      41.    Plaintiffs have been damaged in an amount as yet to be determined.

      42.    Plaintiffs have no adequate remedy at law and, unless Defendant is

enjoined from continuing its unauthorized usage of the mark “Teaberry” in

connection with chewing gum, it will continue to cause Plaintiffs to suffer

substantial irreparable harm.

                                REQUESTED RELIEF

      WHEREFORE, Plaintiffs, GERRIT’S BRANDS, INC. and GERRIT J.

VERBURG CO., request that this Honorable Court find and order the following:

      A.     That Defendant’s Trademark Registration No. 0638559, being invalid

and void ab initio as being in violation of 15 U.S.C. §1052 (e)(1), is hereby

canceled.

      B.     That the named Registrant and any of its successors in interest have

abandoned the mark through non-use;

      C.     That Defendant has tortiously interfered with Plaintiffs’ business;

      D.     That Defendant’s actions are willful and that all damages are trebled,

and Plaintiffs are awarded their attorney fees and costs incurred in this matter;


                                        Page 8 of 9
  Case 2:21-cv-10280-GAD-CI ECF No. 1, PageID.9 Filed 02/08/21 Page 9 of 9




      E.     That Defendant is preliminarily and permanently enjoined from using

the mark “Teaberry”, alone;

      F.    That this Honorable Court award such further remedies and relief

deems just and proper.


Dated: February 8, 2021
                                            /s/Arnold S. Weintraub
                                            Arnold S. Weintraub (P22127)
                                            The Weintraub Group, P.L.C.
                                            24901 Northwestern Hwy, Ste. 311
                                            Southfield, MI 48075
                                            (248) 809-2005

                                            Attorneys for Plaintiffs




                                   Page 9 of 9
